DETAILED ACTION
This is the first Non-Final Office action on the merits. Claims 1-17 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of June 15, 2018 was received and reviewed
Specification
The disclosure is objected to because of the following informality:
Paragraph 0063, line 1: “As shown in FIG. 2, in the second-stage locking state, the striker T is completely inserted”. The striker T is not shown in figure 2.
Appropriate correction is required.
Claim Objections
Claims 9 and 14 are objected to because of the following informality:
Line 1 of claim 9, the phrase “wherein the release lever that is protrudingly formed to contact with the cinching pin of the claw lever”, is awkwardly worded because of the addition of the word “that”.
Line 8 of claim 14, the phrase “control driving motor”, is awkwardly worded. Examiner recommends to add “the” into the phrase; “control the driving motor”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 10- 11, “the release lever being configured to be rotated by the claw lever and to determine a position of the pawl lever depending on a position thereof supported by the base”, the phrase “on a position thereof” is unclear and renders the claim indefinite. It is unclear what is being referenced.  The examiner will examine the claim as referencing the claw lever, “on the position of the claw lever”.
1.	Regarding claim 1, lines 10- 11, “the release lever being configured to be rotated by the claw lever and to determine a position of the pawl lever depending on a position thereof supported by the base”, the phrase “to determine a position of the pawl lever” indicates the use of something similar to a sensor. It is unclear what is determining the position of the pawl lever. The examiner will interpret the claim without the indicated phrase.
Regarding claim 9, the release lever is claimed to be “protrudingly formed to contact with the cinching pin”. As shown in figure 4, only a portion of the release lever is protrudingly formed to contact with the cinching pin. The claim is thus rendered indefinite. The examiner will interpret the claim as only a portion of the release lever is protrudingly formed to contact with the cinching pin.
Regarding claim 12 and 13, the phrase “ in a direction in which the striker is separated from the insertion recess” is unclear and renders the claims indefinite. It is unclear what is being defined by this terminology.
Claims 2-8 and 10, 11, 14-17 are rendered indefinite due to their ultimate dependence from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR Patent No. 20160041189 to Kim in view of US Patent No. 4763936 to Rogakos et al. (Rogakos).
Regarding Claim 1, Kim teaches:
A hood latch device for a vehicle comprising: a base (10) having an insertion recess (groove 12) to receive a striker (110) inserted thereinto;
a claw lever (20) rotatably mounted to the base, the claw lever to be rotated by the striker inserted into the insertion recess (movement from figure 8 to figure 6) to surround and restrict the striker (figure 6);
a pawl lever (30) rotatably mounted to a portion of the base which is adjacent to the claw lever (figure 6), the pawl lever being configured to restrict a rotation of the claw lever so that a rotational position of the claw lever corresponds to one of a first-stage locking state (figure 7, pawl restricting the claw lever in the 1st stage locking state) and a second-stage locking state (figure 6, pawl restricting the claw lever in the 2nd stage locking state) depending on a contact position with the claw lever;
a release lever( release part 50) rotatably mounted to the pawl lever to be rotated with the pawl lever (figure 3), the release lever being configured to be rotated by the claw lever and to determine a position of the pawl lever depending on a position thereof supported by the base (movement from figure 6 to figure 7); 
Kim does not teach:

wherein, when the lever-rotating device rotates the pawl lever, a lock release operation of the hood latch device is performed, and when the lever-rotating device rotates the claw lever, a locking operation of the hood latch device is performed.
However, Rogakos teaches that it is well known in the art for a vehicle latching device to include:
an operating mechanism mounted to the base, the operating mechanism including a lever-rotating device (output gear 52) coupled to a driving motor (motor in housing 28, Col. 3, lines 21-24) and configured to be rotated by receiving torque from the driving motor and to selectively rotate one of the claw lever (Col 2. lines 4-9) and the pawl lever (Col. 2, lines 12-14),
wherein, when the lever-rotating device rotates the pawl lever, a lock release operation of the hood latch device is performed, and when the lever-rotating device rotates the claw lever, a locking operation of the hood latch device is performed (abstract, lines 8-13). It would have been obvious for one of ordinary skill in the art before the time of filling to incorporate the operating mechanism as taught by Rogakos into the device of Kim because the operating mechanism allows for remote operation of the hood latch device which provides wanted convenience to the user.
Regarding claim 2, Kim teaches:
The hood latch device according to claim 1, wherein the claw lever includes: a latch recess (shown below; top arrow) to receive the striker inserted thereinto;
 an extension portion (area of 2nd engagement portion 24, shown below; middle arrow), with which the striker inserted into the insertion recess contacts;


    PNG
    media_image1.png
    424
    663
    media_image1.png
    Greyscale

(Figure 7)
Regarding claim 12, Kim teaches:
The hood latch device according to claim 1, wherein the claw lever is elastically supported by a first elastic member (100), connected to the base, in a direction in which the striker is separated from the insertion recess (figure 4).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR Patent No. 20160041189 to Kim in view of US Patent No. 4763936 to Rogakos et al. (Rogakos) and in further view of International patent Pub No. WO 03006769 to Hilderbrandt et al. (Hilderbrandt).
Regarding claim 10, Hilderbrandt teaches that it is well known in the art for:




Allowable Subject Matter
Claims 3-9, 11, 13-17 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 KR patent No. 101541251 to Hwang discloses a hood latch for a vehicle that has a claw lever and pawl mounted to a base that receive a striker and preform a cinching operation to close the hood of the car.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675